DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 2, 4-5, 7, and 12-14 are objected to because of the following informalities:  
In claim 1, lines 3-4, “configured obtain ultrasound data” should be corrected to –configured to obtain ultrasound data--.
In the claims 1, 2, 4-5, 7, and 12-14, “the received ultrasound data” and “the ultrasound data received from the ultrasound assembly” are mixedly used. For consistency, the instances of “the ultrasound data received from the ultrasound assembly” in claims 2, 7 and claim 12, lines 6-7, should be replaced with “the received ultrasound data” or the instances of “the received ultrasound data” in claim 1, line 11; claims 4-5, and claims 13-14 should be replaced with “the ultrasound data received from the ultrasound assembly”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “ultrasound data” in line 10. It is unclear whether or not this is the same as the “ultrasound data” in line 4. For examination purposes, Examiner of record takes this to be the same.
Claim 2 recites “data presentative of the anatomical structure” in line 3. It is unclear whether or not this is the same as the “data presentative of the anatomical structure” in claim 1, lines 11-12. For examination purposes, Examiner of record takes this to be the same.
Claim 5 recites “an ultrasound image” in line 3. It is unclear whether or not this is the same as the “ultrasound image” in claim 1, last line. For examination purposes, Examiner of record takes this to be the same.
Claim 14 recites “an ultrasound image” in line 2. It is unclear whether or not this is the same as the “ultrasound image” in claim 12, last line. For examination purposes, Examiner of record takes this to be the same.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin et al (US 20190192114), hereinafter Mauldin, in view of Mienkina et al (US 20180344286), hereinafter Mienkina.
Regarding claim 1, Mauldin teaches a handheld ultrasound scanning device (1300)(“FIG. 13 illustrates an exemplary handheld 2D ultrasound imager 1300 with graphical user interface 1301” [0158]), comprising:
a housing (1302) configured for handheld use (“the handheld 2D ultrasound imager 1300 includes a housing 1302 (which may be held in a hand of a user),” [0160], Fig. 13);
an ultrasound assembly (1304) at least partially disposed within the housing and configured obtain ultrasound data (“the handheld 2D ultrasound imager 1300 includes a housing 1302 (which may be held in a hand of a user) and an imaging unit 1304, which may be associated with an end 1305 of housing 1302. Imaging unit 1304 may comprise, for example, an ultrasound transducer 1308,” [0160], Fig. 13);
a display unit (1301, 1312) at least partially disposed within the housing and comprising a display (1312)(“graphical user interface 1301” [0158]. “The handheld 2D ultrasound imager 1300 comprises, in at least some embodiments, a display 1312 (e.g., an LCD display, an OLED display, or any other suitable type of display), which may display the graphical user interface 1301. In at least some embodiments, the display 1312 may be a located at a second end 1307 of the housing 1302 and/or may be rotatable. In at least some embodiments, ultrasound transducer 1308 may be configured to produce data along at least one scanning plane 1310 that can be subsequently output on display 1312.” [0161], Fig. 13); and
a processor (1510) disposed within the housing (“the imaging unit 1300 may be configured to produce an image using standard ultrasound image processing” [0160], Fig. 13. “FIG. 15 is a block diagram of a computer architecture 1500 according to some embodiments. In some embodiments, one or more of the systems (or portion(s) thereof), apparatus (or portion(s) thereof) and/or devices (or portion(s) thereof) disclosed herein may have an architecture that is the same as and/or similar to one or more portions of the architecture 1500.” [0195], Fig. 15), wherein the processor is in communication with the ultrasound assembly and the display unit (“Imaging unit 1304 may comprise, for example, an ultrasound transducer 1308, which may be configured, in at least some embodiments, to produce an image along at least one scanning plane 1310… using standard ultrasound image processing” [0160], Fig. 13), the processor operable to:
receive a selection of an anatomical structure to be scanned with the ultrasound assembly (“receiving information indicative of a target anatomy;” [0032]);
receive ultrasound data from the ultrasound assembly (“Referring now to FIG. 14, at 1402, the method may include obtaining ultrasound data generated based, at least in part, on one or more ultrasound signals from an imaged region of a subject.” [0173]);
determine whether the received ultrasound data includes data representative of the anatomical structure (“At 1406, the method may further include identifying, based at least in part on the shadow intensity data, an anatomical structure present in the imaged region.” [0175]. “At 1408, the method may further include generating, based at least in part on the shadow intensity data, a classification of the anatomical structure.” [0182], Fig. 14); and
output an indication (“a portion that is not part of such ultrasound image… based at least in part on the classification” [0184]) to the display unit in response to the determining (“At 1410, the method may further include generating and/or displaying a composite image based at least in part on the ultrasound data and based at least in part on the classification of the anatomical structure. One embodiment of a composite image that may be generated and/or displayed is shown displayed on the display 1312 (FIG. 13) of the imaging device 1300 (FIG. 13).” [0183]; “the composite image will include: … (ii) a portion that is not part of such ultrasound image and is generated based at least in part on the classification of the anatomical structure.” [0184]). 
Mauldin does not teach that the indication is displayed without an ultrasound image.
However, Mienkina discloses System and Method for Ultrasound Spine Shadow Feature Detection and Imaging Thereof, which is analogous art. Mienkina teaches that the indication (“one or more a guidance indicators, such as the illustrated arrow” [0060], Fig. 7) is displayed without an ultrasound image (“The target probe position may be displayed on display 704 as an augmented reality object 712…one or more a guidance indicators, such as the illustrated arrow, may be displayed to guide the user to reposition the probe into the target probe position. Additional or alternative guidance indicators may include displayed instructions, output audio commands, or other guidance indicators…Further, once ultrasound image acquisition commences, ultrasound images 716 (e.g., obtained and displayed in real-time) may be displayed on the display 704 of the client device 702.” [0060], Fig. 7. Note that the image is not displayed until the timing of “once ultrasound image acquisition commences”. Before such a timing of “one or more a guidance indicators” only the guidance indicators are displayed without an ultrasound image. Even on or after the ultrasound image acquisition commences, it remains optional for displaying an ultrasound image since it teaches that the ultrasound images “may be” displayed).
Therefore, based on Mienkina’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mauldin to have the indication that is displayed without an ultrasound image, as taught by Mienkina, in order to help the user scan anatomic structures correctly (Mienkina: [0060]). 
Regarding claim 2, Mauldin modified by Mienkina teaches the handheld ultrasound scanning device of claim 1.
Mauldin does not teach that the indication comprises an alert to reposition the handheld ultrasound scanning device when the ultrasound data received from the ultrasound assembly does not include data representative of the anatomical structure.
However, Mienkina discloses System and Method for Ultrasound Spine Shadow Feature Detection and Imaging Thereof, which is analogous art. Mienkina teaches that the indication comprises an alert (414, 518, “arrow”)(“one or more a guidance indicators, such as the illustrated arrow” [0060], Fig. 7) to reposition the handheld ultrasound scanning device (“one or more a guidance indicators, such as the illustrated arrow, may be displayed to guide the user to reposition the probe into the target probe position. Additional or alternative guidance indicators may include displayed instructions, output audio commands, or other guidance indicators…Further, once ultrasound image acquisition commences, ultrasound images 716 (e.g., obtained and displayed in real-time) may be displayed on the display 704 of the client device 702.” [0060], Fig. 7) when the ultrasound data received from the ultrasound assembly does not include data representative of the anatomical structure (“If the ultrasound probe is not within the threshold range of the target position, method 400 moves to 414 to instruct the operator to reposition (e.g. move, tilt, etc.) the probe." [0044], Fig. 4. “The user interface may further include instructions 518 to guide the user to adjust the probe.” [0050]. The user interface may include instructions that are given in real-time, e.g., as the operator moves and positions the probe, the depicted location of the probe may change to reflect the updated location of the probe. The instructions 518 may be displayed to include text that guides the operator to the target plane, e.g., “move the probe 1 cm to your right.” [0052], Fig. 5).

Therefore, based on Mienkina’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mauldin and Mienkina to have the indication that comprises an alert to reposition the handheld ultrasound scanning device when the ultrasound data received from the ultrasound assembly does not include data representative of the anatomical structure, as taught by Mienkina, in order to help the user scan anatomic structures correctly (Mienkina: [0060]). 
Regarding claim 3, Mauldin modified by Mienkina teaches the handheld ultrasound scanning device of claim 1.
Mauldin does not teach that the processor is further operable to output an audible tone in response to the determining.
However, Mienkina discloses System and Method for Ultrasound Spine Shadow Feature Detection and Imaging Thereof, which is analogous art. Mienkina teaches that the processor is further operable to output an audible tone in response to the determining (“Additional or alternative guidance indicators may include …output audio commands” [0060]).
Therefore, based on Mienkina’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mauldin and Mienkina to have the processor that is further operable to output an audible tone in response to the determining, as taught by Mienkina, in order to help the user scan anatomic structures correctly (Mienkina: [0060]). 

Regarding claim 4, Mauldin modified by Mienkina teaches the handheld ultrasound scanning device of claim 1.
Mauldin does not teach the processor is further operable to:
communicate the received ultrasound data to a remote medical processing system.
However, Mienkina discloses System and Method for Ultrasound Spine Shadow Feature Detection and Imaging Thereof, which is analogous art. Mienkina teaches that the processor (230, “the scanning processor” [0019]), is further operable to:
communicate the received ultrasound data (“The image data” [0047]) to a remote medical processing system (240)(“FIG. 2 is a block diagram 200 schematically illustrating various system components of an ultrasound imaging system, including the probe 101, the scanning processor 106, a client device 230, and a remote device 240. In some embodiments, the scanning processor may be further coupled to a remote department information system, hospital information system, and/or to an internal or external network to allow operators at different locations to supply commands and parameters and/or gain access to image data (as explained in more detail below, remote device 240 is one non-limiting example of one such remote system to which the scanning processor may be coupled)” [0019]. Client device 230 may be communicatively coupled to a remote device 240. Remote device 240 may include a suitable computing device usable to store and/or display acquired ultrasound images, and may also be communicatively coupled to scanning processor 106. Remote device 240 may be part of a picture archiving and communication system (PACS) that is configured to store patient medical histories, imaging data, test results, diagnosis information, management information, and/or scheduling information, for example. The remote device 240 may comprise a PACS server that includes computer-readable storage media suitable for storing image data for later retrieval and viewing at a PACS workstation, for example.” [0032], Fig. 2. “The image data may be sent to a remote computing device accessible by a clinician, where the image data may be evaluated by the clinician to monitor the progress of medical procedure” [0047]).
Therefore, based on Mienkina’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mauldin and Mienkina to have the processor that is further operable to communicate the received ultrasound data to a remote medical processing system, as taught by Mienkina, in order to have the data evaluated by the clinician to monitor the progress of medical procedure (Mienkina: [0047]). 

Regarding claim 5, Mauldin modified by Mienkina teaches the handheld ultrasound scanning device of claim 4.
Mauldin does not teach that the received ultrasound data is communicated to the remote medical processing system without an ultrasound image having been outputted to the display unit.
However, Mienkina discloses System and Method for Ultrasound Spine Shadow Feature Detection and Imaging Thereof, which is analogous art. Mienkina teaches that the received ultrasound data is communicated to the remote medical processing system without an ultrasound image having been outputted to the display unit (“send…for display on … another display device…240” [0024]) (“Once the probe is at the target position, image acquisition may proceed. Generated images may then be sent to a remote device accessible by the clinician for evaluation.” [0015]. “Turning now to scanning processor 106, it includes an image processor 212, storage 214, display output 216 configured to send information for display on a display device of the scanning processor 106 …or another display device (such as a display of remote device 240),” [0024], Fig. 2. “Client device 230 may be communicatively coupled to a remote device 240. Remote device 240 may include a suitable computing device usable to store and/or display acquired ultrasound images, and may also be communicatively coupled to scanning processor 106.” [0032], Fig. 2. “The image data may be sent to a remote computing device accessible by a clinician, where the image data may be evaluated by the clinician to monitor the progress of medical procedure” [0047]).
Therefore, based on Mienkina’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mauldin and Mienkina to have the received ultrasound data communicated to the remote medical processing system without an ultrasound image having been outputted to the display unit, as taught by Mienkina, in order to have the data evaluated by the clinician to monitor the progress of medical procedure (Mienkina: [0047]). 

Regarding claim 7, Mauldin modified by Mienkina teaches the handheld ultrasound scanning device of claim 1.
Mauldin teaches that the processor is further operable to:
generate an assessment result (“generating…a classification of the anatomical structure.” [0182]) based on the ultrasound data received from the ultrasound assembly (“At 1408, the method may further include generating, based at least in part on the shadow intensity data, a classification of the anatomical structure.” [0182], Fig. 14); and
output the assessment result to the display unit (“At 1410, the method may further include generating and/or displaying a composite image based at least in part on the ultrasound data and based at least in part on the classification of the anatomical structure. One embodiment of a composite image that may be generated and/or displayed is shown displayed on the display 1312 (FIG. 13) of the imaging device 1300 (FIG. 13).” [0183]; “the composite image will include: … (ii) a portion that is not part of such ultrasound image and is generated based at least in part on the classification of the anatomical structure.” [0184]). 

Regarding claim 12, Mauldin teaches a method of ultrasound scanning (Fig. 14), comprising:
receiving, by a processor (1510) (“FIG. 15 is a block diagram of a computer architecture 1500 according to some embodiments. In some embodiments, one or more of the systems (or portion(s) thereof), apparatus (or portion(s) thereof) and/or devices (or portion(s) thereof) disclosed herein may have an architecture that is the same as and/or similar to one or more portions of the architecture 1500.” [0195], Fig. 15), disposed within a housing (1302) (“the handheld 2D ultrasound imager 1300 includes a housing 1302 (which may be held in a hand of a user),… the imaging unit 1300 may be configured to produce an image using standard ultrasound image processing” [0160], Fig. 13) of a handheld ultrasound scanning device (1300)(“FIG. 13 illustrates an exemplary handheld 2D ultrasound imager 1300 with graphical user interface 1301” [0158]), a selection of an anatomical structure to be scanned with an ultrasound assembly (1304) at least partially disposed within the housing (“receiving information indicative of a target anatomy;” [0032]. “the handheld 2D ultrasound imager 1300 includes a housing 1302 (which may be held in a hand of a user) and an imaging unit 1304, which may be associated with an end 1305 of housing 1302. Imaging unit 1304 may comprise, for example, an ultrasound transducer 1308,” [0160], Fig. 13);
receiving, by the processor, ultrasound data from the ultrasound assembly (“Referring now to FIG. 14, at 1402, the method may include obtaining ultrasound data generated based, at least in part, on one or more ultrasound signals from an imaged region of a subject.” [0173]);
determining, by the processor, whether the ultrasound data received from the ultrasound assembly includes data representative of the anatomical structure (“At 1406, the method may further include identifying, based at least in part on the shadow intensity data, an anatomical structure present in the imaged region.” [0175]. “At 1408, the method may further include generating, based at least in part on the shadow intensity data, a classification of the anatomical structure.” [0182], Fig. 14); and
outputting, by the processor, an indication (“a portion that is not part of such ultrasound image… based at least in part on the classification” [0184]) to a display unit (1301, 1312) at least partially disposed within the housing and comprising a display (1312)(“graphical user interface 1301” [0158]. “The handheld 2D ultrasound imager 1300 comprises, in at least some embodiments, a display 1312 (e.g., an LCD display, an OLED display, or any other suitable type of display), which may display the graphical user interface 1301. In at least some embodiments, the display 1312 may be a located at a second end 1307 of the housing 1302 and/or may be rotatable. In at least some embodiments, ultrasound transducer 1308 may be configured to produce data along at least one scanning plane 1310 that can be subsequently output on display 1312.” [0161], Fig. 13) in response to the determining (“At 1410, the method may further include generating and/or displaying a composite image based at least in part on the ultrasound data and based at least in part on the classification of the anatomical structure. One embodiment of a composite image that may be generated and/or displayed is shown displayed on the display 1312 (FIG. 13) of the imaging device 1300 (FIG. 13).” [0183]; “the composite image will include: … (ii) a portion that is not part of such ultrasound image and is generated based at least in part on the classification of the anatomical structure.” [0184]). 

Mauldin does not teach that the indication is displayed without an ultrasound image.
However, Mienkina discloses System and Method for Ultrasound Spine Shadow Feature Detection and Imaging Thereof, which is analogous art. Mienkina teaches that the indication (“one or more a guidance indicators, such as the illustrated arrow” [0060], Fig. 7) is displayed without an ultrasound image (“The target probe position may be displayed on display 704 as an augmented reality object 712…one or more a guidance indicators, such as the illustrated arrow, may be displayed to guide the user to reposition the probe into the target probe position. Additional or alternative guidance indicators may include displayed instructions, output audio commands, or other guidance indicators…Further, once ultrasound image acquisition commences, ultrasound images 716 (e.g., obtained and displayed in real-time) may be displayed on the display 704 of the client device 702.” [0060], Fig. 7. Note that the image is not displayed until the timing of “once ultrasound image acquisition commences”. Before such a timing of “one or more a guidance indicators” only the guidance indicators are displayed without an ultrasound image. Even on or after the ultrasound image acquisition commences, it remains optional for displaying an ultrasound image since it teaches that the ultrasound images “may be” displayed).
Therefore, based on Mienkina’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mauldin to have the indication that is displayed without an ultrasound image, as taught by Mienkina, in order to help the user scan anatomic structures correctly (Mienkina: [0060]). 
Regarding claim 13, Mauldin modified by Mienkina teaches the method of claim 12.
Mauldin does not teach communicating, by the processor, the received ultrasound data to a remote medical processing system.
However, Mienkina discloses System and Method for Ultrasound Spine Shadow Feature Detection and Imaging Thereof, which is analogous art. Mienkina teaches communicating, by the processor (230, “the scanning processor” [0019]), the received ultrasound data (“The image data” [0047]) to a remote medical processing system (240)(“FIG. 2 is a block diagram 200 schematically illustrating various system components of an ultrasound imaging system, including the probe 101, the scanning processor 106, a client device 230, and a remote device 240. In some embodiments, the scanning processor may be further coupled to a remote department information system, hospital information system, and/or to an internal or external network to allow operators at different locations to supply commands and parameters and/or gain access to image data (as explained in more detail below, remote device 240 is one non-limiting example of one such remote system to which the scanning processor may be coupled)” [0019]. Client device 230 may be communicatively coupled to a remote device 240. Remote device 240 may include a suitable computing device usable to store and/or display acquired ultrasound images, and may also be communicatively coupled to scanning processor 106. Remote device 240 may be part of a picture archiving and communication system (PACS) that is configured to store patient medical histories, imaging data, test results, diagnosis information, management information, and/or scheduling information, for example. The remote device 240 may comprise a PACS server that includes computer-readable storage media suitable for storing image data for later retrieval and viewing at a PACS workstation, for example.” [0032], Fig. 2. “The image data may be sent to a remote computing device accessible by a clinician, where the image data may be evaluated by the clinician to monitor the progress of medical procedure” [0047]).
Therefore, based on Mienkina’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mauldin and Mienkina to have the step of communicating, by the processor, the received ultrasound data to a remote medical processing system, as taught by Mienkina, in order to have the data evaluated by the clinician to monitor the progress of medical procedure (Mienkina: [0047]). 
Regarding claim 14, Mauldin modified by Mienkina teaches the method of claim 13.
Mauldin does not teach that the received ultrasound data is communicated to the remote medical processing system without an ultrasound image having been outputted to the display unit.
However, Mienkina discloses System and Method for Ultrasound Spine Shadow Feature Detection and Imaging Thereof, which is analogous art. Mienkina teaches that the received ultrasound data is communicated to the remote medical processing system without an ultrasound image having been outputted to the display unit (“send…for display on … another display device…240” [0024]) (“Once the probe is at the target position, image acquisition may proceed. Generated images may then be sent to a remote device accessible by the clinician for evaluation.” [0015]. “Turning now to scanning processor 106, it includes an image processor 212, storage 214, display output 216 configured to send information for display on a display device of the scanning processor 106 …or another display device (such as a display of remote device 240),” [0024], Fig. 2. “Client device 230 may be communicatively coupled to a remote device 240. Remote device 240 may include a suitable computing device usable to store and/or display acquired ultrasound images, and may also be communicatively coupled to scanning processor 106.” [0032], Fig. 2. “The image data may be sent to a remote computing device accessible by a clinician, where the image data may be evaluated by the clinician to monitor the progress of medical procedure” [0047]).
Therefore, based on Mienkina’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mauldin and Mienkina to have the received ultrasound data communicated to the remote medical processing system without an ultrasound image having been outputted to the display unit, as taught by Mienkina, in order to have the data evaluated by the clinician to monitor the progress of medical procedure (Mienkina: [0047]). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin and Mienkina as applied to claim 4, and further in view of Canfield II, et al (US 5897498), hereinafter Canfield I
Regarding claim 6, Mauldin modified by Mienkina teaches the handheld ultrasound scanning device of claim 4.
Mauldin teaches that the processor is further operable to:
receive an assessment result (“At 1408, the method may further include generating, based at least in part on the shadow intensity data, a classification of the anatomical structure.” [0182], Fig. 14); and
output the assessment result to the display unit (“At 1410, the method may further include generating and/or displaying a composite image based at least in part on the ultrasound data and based at least in part on the classification of the anatomical structure. One embodiment of a composite image that may be generated and/or displayed is shown displayed on the display 1312 (FIG. 13) of the imaging device 1300 (FIG. 13).” [0183]; “the composite image will include: … (ii) a portion that is not part of such ultrasound image and is generated based at least in part on the classification of the anatomical structure.” [0184]). 
Mauldin modified by Mienkina does not teach that the processor is further operable to:
receive the assessment result from the remote medical processing system. 
However, Canfield II discloses ultrasonic diagnostic imaging system with electronic message communications capability, which is analogous art. Canfield II teaches that the processor (“personal computer, terminal, or workstation”) is further operable to receive the assessment result (“reports”) from the remote medical processing system (30)(“The ultrasound system 10 includes a HyperText Transfer Protocol (HTTP) server 30. The HTTP server 30 … makes the system's images and reports accessible to a personal computer, terminal, or workstation at a remote location…The server 30 makes the diagnostic information of the ultrasound system 10 available to users connected to access the ultrasound system through a communication network, such as the network shown in FIG. 2” Col. 3, l. 19-30).
Therefore, based on Canfield II’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mauldin and Mienkina to have the processor that is further operable to receive the assessment result from the remote medical processing system, as taught by Canfield II, in order to facilitate communication of diagnostic information (Canfield II: Col. 1, l. 65- Col. 2, l. 7). 

Claims 8-10 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin and Mienkina as applied to claim 1, and further in view of Feltovich et al (US 20170000453), hereinafter Feltovich.
Regarding claim 8, Mauldin modified by Mienkina teaches the handheld ultrasound scanning device of claim 1.
Mauldin modified by Mienkina does not teach that the processor is further operable to:
determine whether a scanning procedure has been completed; and
output a second indication to the display unit in response to determining that the scanning procedure has been completed.
However, Feltovich discloses Obstetrical Imaging At The Point Of Care For Untrained Or Minimally Trained Operators, which is analogous art. Feltovich teaches that the processor (42) (“the processing circuitry 42 may be an electronic computer" [0038], Fig. 2) is further operable to determine whether a scanning procedure has been completed (“an electronic processor receiving the volume set of ultrasound echo signals.” [0008]. “The representation of the hand 20 … may be animated to move along the desired sweeping trajectory 58. The modeled image 55 may include a phantom outline of a cartoon fetus 60 to provide additional visual reference although it should be emphasized that the model of the patient's abdomen and the phantom outline of the fetus 60 are preferably cartoons” [0041], Fig. 4. When the representation of the hand 20 … has moved to the end of the desired sweeping trajectory 58,  Therefore, the electronic processor is operable to determine whether a scanning procedure has been completed); and
output a second indication (the representation of the hand 20 at the end of the “desired sweeping trajectory 58” [0041], Fig. 4) to the display unit in response to determining that the scanning procedure has been completed (“The representation of the hand 20 … may be animated to move along the desired sweeping trajectory 58. The modeled image 55 may include a phantom outline of a cartoon fetus 60 to provide additional visual reference although it should be emphasized that the model of the patient's abdomen and the phantom outline of the fetus 60 are preferably cartoons” [0041], Fig. 4. When the representation of the hand 20 has moved to the end of the “desired sweeping trajectory 58”, it indicates that the scanning procedure has been completed).
Therefore, based on Feltovich’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mauldin and Mienkina to have the processor is further operable to determine whether a scanning procedure has been completed; and output a second indication to the display unit in response to determining that the scanning procedure has been completed, as taught by Feltovich, in order to facilitate communication of diagnostic information (Feltovich: [0047]). 
Regarding claim 9, Mauldin modified by Mienkina and Feltovich teaches the handheld ultrasound scanning device of claim 8.
Mauldin modified by Mienkina does not teach that the processor is further operable to:
determine whether an assessment of the anatomical structure has been completed; and
output a third indication to the display unit in response to determining that the assessment of the anatomical structure has been completed.
However, Feltovich discloses Obstetrical Imaging At The Point Of Care For Untrained Or Minimally Trained Operators, which is analogous art. Feltovich teaches that the processor is further operable to determine whether an assessment (“indications of conditions” [0008]; “obtain the needed clinical information" [0015]) of the anatomical structure (“the developing fetus,” [0047]) has been completed (“an electronic processor receiving the volume set of ultrasound echo signals. The electronic processor executes a stored program to identify within the volume set of ultrasound echo signals indications of conditions selected from the group of: (i) placenta over cervix; (ii) fetus in non-head down presentation; (iii) multiple gestation; (iv) gestational age; (v) and fetal size; and to output at least one condition on the display.” [0008]. The electronic processor operates by receiving the volume set upon the completion of the scanning procedure and identifying the “indications”. Therefore, the electronic processor is operable to determine whether an assessment of the anatomical structure has been completed); and
output a third indication (“an output … an indication” [0047]) to the display unit (14) in response to determining that the assessment of the anatomical structure has been completed (“Referring now also to FIG. 5, when the completion of data acquisition of the desired volumetric data set 67 is complete, as indicated by process block 82, an output may be provided on the screen 52 of the display unit 14 providing an indication of one or more conditions relevant to the developing fetus,” [0047], Figs. 1-3).
Therefore, based on Feltovich’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mauldin and Mienkina to determine whether an assessment of the anatomical structure has been completed; and output a third indication to the display unit in response to determining that the assessment of the anatomical structure has been completed, as taught by Feltovich, in order to facilitate communication of diagnostic information (Feltovich: [0047]). 
Regarding claim 10, Mauldin modified by Mienkina and Feltovich teaches the handheld ultrasound scanning device of claim 9.
Mauldin teaches that the assessment of the anatomical structure comprises a measurement of the anatomical structure (“the shadow information is sufficient from which to classify an anatomy in an ultrasound image as one of the following: epidural space, spinous process, sacrum, spine midline, boney anatomy, lung and/or trachea… the information that is provided to a user via the graphical user interface may include: … angular rotation of spine.” [0097]).
Regarding claim 15, Mauldin modified by Mienkina teaches the method of claim 12.
Mauldin modified by Mienkina does not teach determining, by the processor, whether a scanning procedure has been completed; and outputting, by the processor, a second indication to the display unit in response to determining that the scanning procedure has been completed.
However, Feltovich discloses Obstetrical Imaging At The Point Of Care For Untrained Or Minimally Trained Operators, which is analogous art. Feltovich teaches determining, by the processor (42) (“the processing circuitry 42 may be an electronic computer" [0038], Fig. 2), whether a scanning procedure has been completed (“an electronic processor receiving the volume set of ultrasound echo signals.” [0008]. “The representation of the hand 20 … may be animated to move along the desired sweeping trajectory 58. The modeled image 55 may include a phantom outline of a cartoon fetus 60 to provide additional visual reference although it should be emphasized that the model of the patient's abdomen and the phantom outline of the fetus 60 are preferably cartoons” [0041], Fig. 4. When the representation of the hand 20 … has moved to the end of the desired sweeping trajectory 58,  Therefore, the electronic processor is operable to determine whether a scanning procedure has been completed); and
outputting, by the processor, a second indication (the representation of the hand 20 at the end of the “desired sweeping trajectory 58” [0041], Fig. 4) to the display unit in response to determining that the scanning procedure has been completed (“The representation of the hand 20 … may be animated to move along the desired sweeping trajectory 58. The modeled image 55 may include a phantom outline of a cartoon fetus 60 to provide additional visual reference although it should be emphasized that the model of the patient's abdomen and the phantom outline of the fetus 60 are preferably cartoons” [0041], Fig. 4. When the representation of the hand 20 has moved to the end of the “desired sweeping trajectory 58”, it indicates that the scanning procedure has been completed).
Therefore, based on Feltovich’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mauldin and Mienkina to have the steps of determining, by the processor, whether a scanning procedure has been completed; and outputting, by the processor, a second indication to the display unit in response to determining that the scanning procedure has been completed, as taught by Feltovich, in order to facilitate communication of diagnostic information (Feltovich: [0047]). 
Regarding claim 16, Mauldin modified by Mienkina and Feltovich teaches the method of claim 15.
Mauldin modified by Mienkina does not teach determining, by the processor, whether an assessment of the anatomical structure has been completed; and
outputting, by the processor, a third indication to the display unit in response to determining that the assessment of the anatomical structure has been completed.
However, Feltovich discloses Obstetrical Imaging At The Point Of Care For Untrained Or Minimally Trained Operators, which is analogous art. Feltovich teaches determining, by the processor, whether an assessment (“indications of conditions” [0008]; “obtain the needed clinical information" [0015]) of the anatomical structure (“the developing fetus,” [0047]) has been completed (“an electronic processor receiving the volume set of ultrasound echo signals. The electronic processor executes a stored program to identify within the volume set of ultrasound echo signals indications of conditions selected from the group of: (i) placenta over cervix; (ii) fetus in non-head down presentation; (iii) multiple gestation; (iv) gestational age; (v) and fetal size; and to output at least one condition on the display.” [0008]. The electronic processor operates by receiving the volume set upon the completion of the scanning procedure and identifying the “indications”. Therefore, the electronic processor is operable to determine whether an assessment of the anatomical structure has been completed); and
outputting, by the processor, a third indication (“an output … an indication” [0047]) to the display unit (14) in response to determining that the assessment of the anatomical structure has been completed (“Referring now also to FIG. 5, when the completion of data acquisition of the desired volumetric data set 67 is complete, as indicated by process block 82, an output may be provided on the screen 52 of the display unit 14 providing an indication of one or more conditions relevant to the developing fetus,” [0047], Figs. 1-3).
Therefore, based on Feltovich’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mauldin and Mienkina to have the steps of determining, by the processor, whether an assessment of the anatomical structure has been completed; and
outputting, by the processor, a third indication to the display unit in response to determining that the assessment of the anatomical structure has been completed, as taught by Feltovich, in order to facilitate communication of diagnostic information (Feltovich: [0047]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin and Mienkina as applied to claim 1, and further in view of Garner et al (US 20100277305), hereinafter Garner.
Regarding claim 11, Mauldin modified by Mienkina teaches the handheld ultrasound scanning device of claim 1.
Mauldin modified by Mienkina does not teach that the ultrasound assembly comprises a miniaturized ultrasound assembly comprising a micro-beamformer.
However, Garner discloses wireless ultrasound probe asset tracking, which is analogous art. Garner teaches that the ultrasound assembly comprises a miniaturized ultrasound assembly (70, 72, 74)(80, 82, 74)(seen in the “case 8” in Figs. 3-4, [0023]) comprising a micro-beamformer (72, 82)(“The microbeamformer 72 receives echo signals from the elements of the 1D transducer array and delays and combines the per-element echo signals into a small number of partially beamformed signals." [0030], Fig. 3. “The 2D array transducer 80 is coupled to a microbeamformer 82 which is preferably implemented as a "flip chip" ASIC attached directly to the array transducer stack." [0032], Fig. 4).
Therefore, based on Garner’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mauldin and Mienkina to have the ultrasound assembly that comprises a miniaturized ultrasound assembly comprising a micro-beamformer, as taught by Garner, in order to facilitate acquisition of ultrasound data (Garner: [0032]). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AB/Examiner, Art Unit 3793       


/YI-SHAN YANG/Acting SPE, Art Unit 3793